FILED
                            NOT FOR PUBLICATION                             MAY 04 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: HOWARD FLETCHER                           No. 13-60010
THRUSTON,
                                                 BAP No. 12-1198
               Debtor,

                                                 MEMORANDUM*
HOWARD FLETCHER THRUSTON,

               Appellant,

 v.

DAVID M. REAVES, Trustee;
NATIONAL BANK OF ARIZONA,

               Appellees.


                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Jury, Pappas, and Kirscher, Bankruptcy Judges, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Howard Fletcher Thruston appeals pro se from the Bankruptcy Appellate

Panel’s (“BAP”) dismissal as moot of his appeal from the bankruptcy court’s order

approving the chapter 7 trustee’s settlement of claims Thruston asserted in state

court against the National Bank of Arizona. We have jurisdiction under 28 U.S.C.

§ 158(d). We review factual findings about mootness for clear error, and review

legal conclusions de novo. In re Mortgages Ltd, 771 F.3d 1121, 1214 (9th Cir.

2014). We affirm.

      The BAP properly dismissed Thruston’s appeal as moot because there had

been such a comprehensive change in circumstances as to render it inequitable to

consider the merits of the appeal. See In re Thorpe Insulation Co., 677 F.3d 869,

880-81 (9th Cir. 2012).

      In light of our conclusion, we do not consider Thruston’s arguments

regarding the underlying merits.

      Thruston’s motion for an extension of time, filed October 29, 2014, is

granted. The Clerk shall file the reply brief submitted November 3, 2014.

      Thruston’s requests for oral argument, set forth in his briefs, are denied.

      AFFIRMED.




                                          2                                    13-60010